DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola Oladunjoye et al (Synergistic activity between lauric arginate and carvacrol in reducing Salmonella in ground turkey) in view of Miret Carceller et al (WO 2007/014580 A1).
In regard to claims 1,  13, 16 and 19, Ademola Oladunjoye et al discloses treatment of meat with the preservative composition comprising carvacrol and lauric acid arginate Mirenat –TT LAE (Abstract, page 1358 Col. 2 Antimicrobial Agents). 
In regard to claims 1, 13, 16 and 19, it is noted that Mirenat® is based on N -lauroyl-L-arginine ethyl ester. Hence, by disclosing Mirenat®, Ademola Oladunjoye meets the limitation of N -lauroyl-L-arginine ethyl ester as claimed.
claims 1, 4,  13, 16 and 19, Ademola Oladunjoye et al is silent as to the preservative composition further comprising lactate component, an acetate component and/or propionate component.
Miret Carceller et al discloses a preservative system containing LAE in the treatment of meat such as chicken breast or sausage when combined with a salt of organic acid such as sodium citrate, acetate salt, glutamate salt or lactate salt (page 22, examples 9, 11, 18). Miret Carceller et al discloses that combination of the cationic surfactant such as LAE with at least one salt of an organic or inorganic acid displayed an excellent preservative action (Abstract). One of ordinary skill in the art would have been motivated to modify Oladunjoye et al in view of Miret Carceller et al and to further add sodium citrate, acetate salt, glutamate salt or lactate salt in order to assure “an excellent preservative action” as suggested by Oladunjoye et al.
In regard to claim 19, it is noted that one of ordinary skill in the art would have been motivated to vary the amount of lactic acid based on the desired antimicrobial effect.
In regard to claim 20, it is noted that lactic acid may be provide in any form as long as desired antimicrobial effect is achieved. The instant claims are not directed to the method for production of lactic acid.
Claims 1, 13 and 16 have been previously amended to include the limitation of the fresh and non-processed meat product and concentration ranges for carvacrol, LAE (N -lauroyl-L-arginine ethyl ester) and lactic acid.
In regard to the meat product, Ademola Oladunjoye discloses fresh ground turkey (Abstract). In regard to the concentrations of carvacrol and LAE, Oladunjoye et al reported the following results:
LAE and Carvacrol Show Synergistic Activity Against Salmonella spp. in TSB
There was a synergistic biocidal activity observed at both 4 and 22°C when sublethal concentrations of LAE or carvacrol were mixed with each other (Table 2). At 4°C, 25 ppm of LAE, 50 ppm of LAE, or 0.025% of carvacrol when applied individually did not reduce the 3-
In regard to the particular amounts of carvacrol and LAE, it is noted that Ademola Oladunjoye discloses the synergistic effect between LAE and carvacrol Ademola Oladunjoye discloses concentration of LAE and carvacrol when applied to the broth model and ground turkey. The study has established the following:
--Reductions in Salmonella by LAE and Carvacrol are temperature and antimicrobial concentration dependent (page 1360).
Further in regard to the concentration of antimicrobials, Ademola Oladunjoye et al discloses:
The LAE concentrations between 50 to 200 ppm and carvacrol concentrations between 0.05 to 0.1% were sufficient for the inactivation of 6 log cfu/mL of 3-strain mixtures of Salmonella in a broth model at 4, 22, and 45°C. However, the minimum concentrations of these antimicrobials needed against Salmonella spp. inactivation in ground turkey were at least 10- to 25-fold higher. Previously, other studies have reported that the level of antimicrobial concentrations effective in any food system is typically 10- to 100-fold greater than those required in broth studies (Burt, 2004). Though the exact mechanism for the decreased antimicrobial efficacy in the food system is not well understood, the product complexity and composition is likely to be a major determinant. Some of the other possible reasons for such behavior include (a) the greater availability of nutrients in a food substrate that can aid in the repair of damaged cells (Gill et al., 2002); (b) a lower water content in a food substrate compared with the broth media, 

It is further noted that ground turkey is significantly more contaminated than fresh and/or non-processed meat product. It is further noted that the amount of antimicrobials will depend on the temperature and time of application, level of pathogen contamination, the nature and composition of the meat product, etc.
Ademola Oladunjoye et al already teaches the synergistic activity between LAE and carvacrol. Applicants have not provided any probative evidence that addition of a third antimicrobial such as lactic acid would lead to a drastic decrease in LAR and carvacrol concentrations. Ademola Oladunjoye et al have provided sufficient guidance to establish concentration of antimicrobials necessary to reduce bacterial load of the treated mea product.
It is further noted that Ademola Oladunjoye et al discloses treatment of ground meat. The claims are directed to the treatment of fresh and/or unprocessed meat. It is noted that ground meat is significantly more contaminated than fresh and unprocessed meat. Hence, the concentration of antimicrobial necessary for the treatment of intact meat are much lower than those necessary for the treatment of ground meat, It is further noted that neither temperature, nor the time of antimicrobials application is claimed. Ademola Oladunjoye discloses that reductions in Salmonella by LAE and carvacrol are time and temperature dependent.
The particular concentration of antimicrobial is seen to have been result-effective variable which is routinely determinable.
In regard to claim 3, Ademola Oladunjoye et al that 10% active LAE is dissolved in propylene glycol and polysorbate 20 (emulsifier) (page 1358 Col. 2 Antimicrobial Agents). Ademola Oladunjoye et al further discloses that a mixture of 1% of carvacrol and 2,000 ppm of LAE exhibited a synergistic action in ground turkey (Abstract page 1357).
Further in regard to the concentration recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 5, Ademola Oladunjoye et al that 10% active LAE is dissolved in propylene glycol and polysorbate 20 (emulsifier) (page 1358 Col. 2 Antimicrobial Agents). 
In regard to claims 6 and 7, Ademola Oladunjoye et al discloses raw ground turkey (Abstract).
In regard to claim 6, it is noted that turkey is poultry.
In regard to claim 7, it is noted that ground turkey is raw processed meat product.
In regard to claims 8 and 9, Ademola Oladunjoye et al discloses delivering the antimicrobials into the ground turkey by adding the antimicrobials to the surface of ground turkey  followed by thorough mixing (page 1359 col 2).
In regard to claims 11-12, 14-15 and 17-18, Ademola Oladunjoye et al further discloses that a mixture of 1% of carvacrol and 2,000 ppm of LAE exhibited a synergistic action in ground turkey by reducing the Salmonella counts by 4 log cfu/g (Abstract page 1357).

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
In regard to the particular amounts of carvacrol and LAE, it is noted that Ademola Oladunjoye discloses the synergistic effect between LAE and carvacrol Ademola Oladunjoye discloses concentration of LAE and carvacrol when applied to the broth model and ground turkey. The study has established the following:
--Reductions in Salmonella by LAE and Carvacrol are temperature and antimicrobial concentration dependent (page 1360).
Further in regard to the concentration of antimicrobials, Ademola Oladunjoye et al discloses:
The LAE concentrations between 50 to 200 ppm and carvacrol concentrations between 0.05 to 0.1% were sufficient for the inactivation of 6 log cfu/mL of 3-strain mixtures of Salmonella in a broth model at 4, 22, and 45°C. However, the minimum concentrations of these antimicrobials needed against Salmonella spp. inactivation in ground turkey were at least 10- to 25-fold higher. Previously, other studies have reported that the level of antimicrobial concentrations effective in any food system is typically 10- to 100-fold greater than those required in broth studies (Burt, 2004). Though the exact mechanism for the decreased antimicrobial efficacy in the food system is not well understood, the product complexity and composition is likely to be a major determinant. Some of the other possible reasons for such behavior include (a) the greater availability of nutrients in a food substrate that can aid in the repair of damaged cells (Gill et al., 2002); (b) a lower water content in a food substrate compared with the broth media, which can limit the access of antimicrobial to bacterial cells; and (c) the ability of intrinsic factors such as fat, protein, carbohydrate, salt content, and antioxidants that can neutralize the antimicrobials (Smith-Palmer et al., 2001). 

It is further noted that ground turkey is significantly more contaminated than fresh and/or non-processed meat product. It is further noted that the amount of antimicrobials will depend on 
Ademola Oladunjoye et al already teaches the synergistic activity between LAE and carvacrol. Applicants have not provided any probative evidence that addition of a third antimicrobial such as lactic acid would lead to a drastic decrease in LAR and carvacrol concentrations. Ademola Oladunjoye et al have provided sufficient guidance to establish concentration of antimicrobials necessary to reduce bacterial load of the treated mea product.
It is further noted that Ademola Oladunjoye et al discloses treatment of ground meat. The claims are directed to the treatment of fresh and/or unprocessed meat. It is noted that ground meat is significantly more contaminated than fresh and unprocessed meat. Hence, the concentration of antimicrobial necessary for the treatment of intact meat are much lower than those necessary for the treatment of ground meat, It is further noted that neither temperature, nor the time of antimicrobials application is claimed. Ademola Oladunjoye discloses that reductions in Salmonella by LAE and carvacrol are time and temperature dependent.
The particular concentration of antimicrobial is seen to have been result-effective variable which is routinely determinable.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to vary concentrations of carvacrol and LAE in the treatment composition based on the desired antimicrobial/antibacterial effect.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
In regard to claim 19, it is noted that one of ordinary skill in the art would have been motivated to vary the amount of lactic acid based on the desired antimicrobial effect.
In regard to claim 20, it is noted that lactic acid may be provide in any form as long as desired antimicrobial effect is achieved. The instant claims are not directed to the method for production of lactic acid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791